       Case 3:19-cv-07658-TSH Document 50 Filed 10/06/20 Page 1 of 1




 1
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                           NORTHERN DISTRICT OF CALIFORNIA
 7
 8   THERESA BROOKE, a married woman
     dealing with her sole and separate claim,       Case No: 3:19-cv-7658 TSH
 9
                           Plaintiff,                [PROPOSED] ORDER
10
11
     vs.
12
13   HYATT CORPORATION,

14                         Defendant.
15
            Upon Joint Motion and good cause shown,
16
            IT IS HEREBY ORDERED dismissing the above case; each party to bear their
17
     own fees and costs.
18
19                 DATED this _____        October
                               6th day of _____________________, 2020.
20
21
                                                 THOMAS S. HIXSON
22                                               United States Magistrate Judge
23
24
25
26
27
28
